 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Joaquin Villareal,                                 No. CV-18-01094-PHX-DWL
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1) and the Report and Recommendation (“R&R”) of
17   the United States Magistrate Judge (Doc. 15). The R&R, which was issued on April 12,
18   2019, recommended that the petition be dismissed with prejudice and further provided that
19   “[t]he parties shall have fourteen (14) days from the date of service of a copy of this
20   recommendation within which to file specific written objections with the Court. . . . Failure
21   to file timely objections to the Magistrate Judge’s Report and Recommendation may result
22   in the acceptance of the Report and Recommendation by the District Court without further
23   review.” (Doc. 15 at 10-11.)
24          Here, no such objections have been filed. Thus, the Court accepts the Magistrate
25   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
26   not appear that Congress intended to require district court review of a magistrate’s factual
27   or legal conclusions, under a de novo or any other standard, when neither party objects to
28   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o
 1   review is required of a magistrate judge’s report and recommendation unless objections are
 2   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1221 (9th Cir. 2003)
 3   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 4   de novo if objection is made, but not otherwise.”).
 5          Accordingly,
 6          IT IS ORDERED that the R&R’s recommended disposition (Doc. 15) is accepted,
 7   that the Petition (Doc. 1) is dismissed with prejudice, and that the Clerk of Court shall
 8   enter judgment accordingly.
 9          IT IS FURTHER ORDERED that a certificate of appealability and leave to
10   proceed in forma pauperis on appeal be denied because jurists of reason would not find it
11   debatable that (i) the dismissal of a majority of Petitioner’s habeas claims is justified by a
12   plain procedural bar and (ii) Petitioner has not made a substantial showing of the denial of
13   a constitutional right as to the remaining claims for relief.
14          Dated this 6th day of May, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
